Citation Nr: 0418974	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-15 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant had active service from August 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that he should be service-connected 
for post-traumatic stress disorder (PTSD) because he 
currently has PTSD as a result of exposure to severely  
injured and mortally wounded serviceman during his 
hospitalization for an injured hand, according to the 
appellant's July 2002 PTSD stressor statement.  The appellant 
also maintains that the killing of his friend, L.S., was a 
stressful event.  No attempt has been made to verify this 
stressor.  The United States Armed Services Center for 
Research of Unit Records (USASCRUR) should be asked to verify 
the death of L.S. during the appellant's period of service in 
the Asian Pacific Theater between April 1945 and January 
1946.  

The appellant submitted a letter from Dr. W.R.R. dated in 
March 2003, in which Dr. W.R.R. reported that it was his 
impression that the appellant had PTSD as the result of the 
appellant's military service in World War II.   According to 
VA regulation 38 C.F.R. § 3.304(f), for service connection to 
be awarded for PTSD, the record must show a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
The Board finds that the appellant should be afforded a 
comprehensive VA psychiatric examination that conforms with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders.

Accordingly, this case is REMANDED for the following action:

1.  Ask the USASCRUR to verify the death 
of soldier, L.S., between April 1945 and 
January 1946.  The full name of the 
soldier is noted in the appellant's PTSD 
stressor statement dated in July 2002.  
If necessary, the appellant should be 
asked what unit L.S. was attached to at 
the time of his death.   

2.  The appellant should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder that 
may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including post-traumatic stress 
disorder, exists, and whether it is at 
least as likely as not causally or
etiologically related to service or any 
incident thereof.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.  Thereafter, the appellant's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




